Exhibit 10.1

PURCHASE AND SALE AGREEMENT

by and between

THE DALLAS MORNING NEWS, INC.,

as Seller,

and

CHARTER DMN HOLDINGS, LP,

as Purchaser

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

ITI

 

 

 

﻿

 

 

 1.

 

DESCRIPTION OF PROPERTY; AGREEMENT TO BUY AND SELL

2

2.

 

TITLE COMPANY

2

3.

 

PURCHASE  PRICE/SELLER FINANCING/DEFERRED DEVELOPMENT PREMIUM

2

4.

 

CRITICAL DATES

3

5.

 

NO INSPECTION PERIOD; SELLER’S DELIVERY OF DUE DILIGENCE ITEMS

3

6.

 

AS IS SALE

5

7.

 

ASSUMPTION OF CONTRACTS

7

8.

 

ZONING

7

9.

 

CLOSING AND CLOSING DATE

7

10.

 

EXPENSES AND PRORATIONS AT THE CLOSING

8

11.

 

TITLE; SURVEY; EXISTING USE RESTRICTIONS; COVENANTS OF SELLER

9

12.

 

REPRESENTATIONS AND WARRANTIES OF SELLER

9

13.

 

WARRANTIES, REPRESENTATIONS AND COVENANTS OF BUYER

11

14.

 

DEFAULTS

11

15.

 

CASUALTY

11

16.

 

BROKERS

12

17.

 

NOTICES

12

18.

 

GENERAL PROVISIONS

13

19.

 

DAY FOR PERFORMANCE

13

20.

 

SURVIVAL OF PROVISIONS

13

21.

 

SEVERABILITY

13

22.

 

EFFECTIVE DATE

14

23.

 

NO PUBLIC DISCLOSURE

14

24.

 

ATTORNEY’S FEES

14

25.

 

MERGER/PRIOR AGREEMENTS

14

26.

 

HEADINGS/CAPTIONS

14

27.

 

THIRD-PARTY BENEFICIARIES

14

28.

 

WAIVER OF JURY TRIAL

14

29.

 

ASSIGNMENT

15

﻿

﻿

EXHIBIT ADESCRIPTION OF LAND

EXHIBIT BFORMS OF NOTE AND DEED OF TRUST

EXHIBIT CSPECIAL WARRANTY DEED WITH VENDOR’S LIEN

EXHIBIT DBILL OF SALE AND ASSIGNMENT AND ASSUMPTION OF CONTRACTS

EXHIBIT EFORMS OF ESTOPPEL CERTIFICATES





 

--------------------------------------------------------------------------------

 





PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of May 17, 2019 (the "Effective Date") by and between THE DALLAS MORNING NEWS,
 INC. a Delaware corporation ("Seller"), and CHARTER DMN HOLDINGS, LP, a Texas
limited partnership ("Purchaser").

A.Seller desires to sell and Purchaser desires to acquire the property described
in this Agreement on the terms and conditions in this Agreement.

B.In consideration of the mutual covenants and agreements in this Agreement, and
for other good and valuable consideration, the receipt, adequacy and sufficiency
of which are expressly acknowledged, Seller and Purchaser agree as follows:

1. Description of Property; Agreement to Buy and Sell.  Subject to the terms and
conditions in this Agreement, Purchaser agrees to buy and Seller agrees to sell
(a) the real property containing approximately 8.033 gross acres (or
approximately 7.21 net acres, net of the Ground Lease (defined herein)), located
at 508 Young Street in the City of Dallas, Dallas County, Texas, as described on
Exhibit A (the "Land"), together with any and all improvements, appurtenances,
rights, privileges and easements benefiting, belonging or pertaining to the
Land, and all right, title and interest of Seller in and to any land lying in
the bed of any road in front of or adjoining the Land, together with any strips
or gores relating to the Land (the “Improvements”), and all of Seller’s right
title and interest in and to all furniture, personal property, machinery,
apparatus, and equipment owned by Seller located on the  Land and Improvements
(the “Personal Property”, and together with the Land and Improvements,
collectively, the "Property"), (b) all of Seller’s right, title, and interest in
and to that certain Ground Lease Agreement with Option to Purchase dated as of
October 1, 2008 executed by Seller as lessor and Belo Corp. and Texas Cable
News, Inc., collectively as lessee (the “Ground Lease”); (c) all of Seller’s
right, title, and interest in at to that certain Building and Rooftop License
Agreement dated February 24, 2015 executed by Seller and Dallas MTA, L.P. d/b/a
Verizon Wireless (the “Cell Tower Lease”); (d) all of Seller’s right, title, and
interest in and to that certain Reciprocal Easement and Operating Agreement
dated as of October 1, 2008 by and between Seller, Belo Corp., Texas Cable News,
Inc., and WFAA-TV, Inc. (the “Easement and Operating Agreement”) and (e) all of
Seller’s right, title, and interest in and to that certain Storage Space Lease
dated as of October 1, 2008 between Seller and WFAA-TV, Inc. (the “Storage Space
Lease”).

2. Title Company.  The title company for the closing shall be Benchmark Title,
LLC,  2007 Randall Street, Dallas, Texas 75201; (214) 485-8650;
Attention:  Scott Sherer (the "Title Company").  This transaction will be a
simultaneous sign and close and accordingly there will be no earnest money.  In
the event that Benchmark Title, LLC imposes additional exceptions, or additional
or separate non-customary requirements other than those provided in the title
commitment prepared by Republic Title of Texas, Inc. as delivered to Purchaser
in the data room, and Benchmark Title, LLC is unwilling to compromise or waive
such matter or matters to Seller’s reasonable satisfaction, Benchmark Title, LLC
shall be replaced as the Title Company with Republic Title of Texas, Inc.

3. Purchase Price/Seller Financing/Deferred Development Premium.  The "Purchase
Price" of the Property is TWENTY-EIGHT MILLION and No/100 Dollars
($28,000,000.00) and is subject to adjustments and prorations as provided in
this Agreement.  Purchaser will finance a portion of the Purchase Price with
Seller financing (the “Seller Financing”) by delivering to Seller at Closing a
promissory note (the “Note”) in the amount of $22,400,000.00. The principal
amount of the Note may increase after Closing in the amount of a development
premium as more fully set forth therein. The Note shall bear interest at 3.5%
per annum through June 30, 2020 and 4.5% per annum thereafter, with interest
only payments due quarterly, the first payment to be made on July 1, 2019 and
subsequent quarterly



2

 

--------------------------------------------------------------------------------

 



payments to be due on the 1st of each October, January, April, and July
thereafter prior to maturity.  The entire unpaid principal balance of the Note
together with all accrued and unpaid interest thereon shall be finally due and
payable on June 30, 2021.  Purchaser shall have the right to prepay the Note in
whole or in part at any time or from time to time without notice, premium, or
penalty.  The Note shall be secured by a first lien deed of trust (the “Deed of
Trust”) covering the Property.  The forms of the Note and Deed of Trust are
attached hereto as Exhibit B.  At Closing, the cash portion of the Purchase
Price will be paid to Seller by wire transfer of immediately available funds to
an account designated by Seller.  Other than with respect to the Seller
Financing, Purchaser expressly agrees and acknowledges that Purchaser’s
obligations hereunder are not in any way conditional upon or qualified by
Purchaser’s ability to obtain any other financing of any type or nature
whatsoever (i.e., whether by way of debt, financing or equity investment or
otherwise).   If Purchaser or any individual or entity directly or indirectly
controlling, controlled by, or under ‎common control with Purchaser shall
execute a single lease of 200,000 or more square feet for ‎commercial office
space on any portion of the Property on or before May 17, 2020, Purchaser ‎shall
be obligated to pay a development premium of $1,000,000 (the “Development
Premium”) on the date of execution of such ‎lease (the “Due Date”) and the then
outstanding principal amount of the Note (if the Note has not been previously
paid in full) will automatically increase by the ‎amount of such premium on such
date to evidence Seller’s deferral of immediate payment of ‎the development
premium and the rolling of such amount into the Note.  If the Note has been paid
in full prior to the Development Premium becoming due, the Development Premium
shall become an unsecured contractual obligation of Purchaser immediately
payable on the Due Date.  The requirement for payment of the Development Premium
will survive Closing for the period of the applicable statute of limitations and
will not be limited by the shorter survival period provided in Paragraph 20 of
this Agreement.

4. Critical Dates.  Seller and Purchaser agree as follows:

(a)There will be no feasibility or inspection period.

(b)The Closing (defined in Section 9) will be May 17, 2019.

The dates in this Section are subject to extension only as expressly set forth
in this Agreement.

5. Seller's Delivery of Due Diligence Items.  Seller has delivered to Purchaser
(through access to the data room for this transaction) copies of due diligence
materials related to the Property (collectively, "Site Information").  Purchaser
has previously conducted all inspections of the Property that it deems necessary
to investigate and plan for the use and development of the Property and has not
conducted any invasive testing or boring or soil sampling.  Purchaser has
previously restored any area of the Property disturbed by Purchaser to as near
its original condition as reasonably possible. Purchaser acknowledges that the
Property has been vacant for a period of time and there may have been numerous
items of inoperable equipment and safety hazards present during Purchaser’s
inspection.  PURCHASER SHALL INDEMNIFY AND HOLD HARMLESS SELLER FROM ANY
DAMAGES, LIABILITIES, OR CLAIMS FOR PROPERTY DAMAGE OR PERSONAL INJURY,
INCLUDING ATTORNEYS' FEES AND COSTS, CAUSED BY PURCHASER, ITS EMPLOYEES, AGENTS,
OR INDEPENDENT CONTRACTORS IN CONNECTION WITH THE PREVIOUS INSPECTION OF THE
PROPERTY, OR THAT ARISE IN ANY WAY FROM PURCHASER’S OR ITS EMPLOYEES’, AGENTS’,
OR INDEPENDENT CONTRACTOR’S EXERCISE OF ITS PRIOR RIGHTS OF ACCESS ONTO THE
PROPERTY, OR THE CONDUCT OF SUCH TESTS.  The foregoing indemnification
obligations shall specifically exclude damages, liabilities or claims relating
to the value of the Property, repairs or corrections to be made on the Property
or reporting obligations of Seller arising from discovery by Purchaser of any
pre-existing condition on or about the Property; provided Purchaser shall
continue to indemnify Seller with respect to any personal injuries or damage
that arise as a result of any pre-existing conditions that are incurred by
anyone in connection with Purchaser’s or Purchaser’s agents, contractors,
employees or



3

 

--------------------------------------------------------------------------------

 



representatives inspecting the Property.  Purchaser's indemnity obligations
under this Section 5 will survive Closing or the termination of this Agreement.

Unless Seller specifically and expressly agrees otherwise in writing, or except
as otherwise excluded under this Agreement, Purchaser agrees that (a) the
results of all inspections, analyses, studies and similar reports relating to
the Property prepared by or for Purchaser utilizing any information acquired in
whole or in part through the exercise of Purchaser’s previous inspection rights;
and (b) all information (collectively, the “Proprietary Information”) regarding
the Property of whatsoever nature made available to Purchaser by Seller or
Seller’s agents or representatives is confidential and shall not be disclosed to
any other person other than Purchaser’s respective directors, officers,
employees, advised entities, equity and debt financing sources, accountants,
auditors, custodians, agents, contractors, engineers, surveyors, attorneys,
employees or other professional advisors (“Representatives”), and then only upon
Purchaser making such Representatives aware of the confidentiality restriction
and procuring such persons’ agreement to be bound thereby.  Purchaser agrees not
to use and will use commercially reasonable efforts to not allow to be used any
such Proprietary Information for any purpose other than to determine whether to
proceed with the contemplated purchase, or if same is consummated, in connection
with the ownership, redevelopment and operation of the Property
post-Closing.  Further, if the purchase and sale contemplated hereby fails to
close for any reason whatsoever, Purchaser agrees, that if so requested by
Seller in writing, Purchaser shall return to Seller, or cause to be returned to
Seller, all Proprietary Information and any Proprietary Information delivered to
Purchaser by Seller via electronic transmission shall be destroyed or erased and
written confirmation by Purchaser of such destruction/erasure shall be provided
to Seller; provided, however, in lieu of delivering to Seller any
attorney-client privileged communications or proprietary and confidential
internally-generated work product and information (such as drafts, internal
valuation studies, internal memoranda, financial projections, budgets and
internal appraisals), Purchaser may destroy (and certify to Seller the
destruction of) such work product and information.  Notwithstanding the
foregoing, (i) the Purchaser may retain one copy of the Proprietary Information
if required by law, regulation or mandated by prudent corporate policy, and will
continue to treat the same in accordance with the terms of this Agreement, and
(ii) with regard to Proprietary Information in electronic form which is
difficult to extract or remove from backup media, Purchaser may retain the same
and continue to treat such Proprietary Information in accordance with the terms
of this Agreement.  Any such deliveries to Seller shall be made without any
representation or warranty of any kind (including, without limitation, as to the
accuracy or completeness of any such materials).  Proprietary Information shall
not include any information which (a) now or hereafter becomes, through no fault
of Purchaser, generally known or available; (b) is known by Purchaser, its
agents, employees or contractors at the time of receiving such information as
substantiated by reasonable documentation; (c) is legally furnished to Purchaser
by a third party, as a matter of right and without restriction on disclosure; or
(d) is independently developed by Purchaser without any breach of this
Agreement.  In addition, Purchaser may disclose Proprietary Information as
required by law or legal process or in connection with any legal proceeding;
provided, to the extent permitted by applicable law, Purchaser shall give Seller
prior written notice of any such disclosure.

SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE TRUTH, ACCURACY,
COMPLETENESS, METHODOLOGY OF PREPARATION OR OTHERWISE CONCERNING ANY ENGINEERING
OR ENVIRONMENTAL REPORTS OR ANY OTHER MATERIALS, DATA OR OTHER INFORMATION
SUPPLIED TO PURCHASER IN CONNECTION WITH PURCHASER’S INSPECTION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE SITE INFORMATION (E.G., THAT SUCH MATERIALS
ARE COMPLETE, ACCURATE OR THE FINAL VERSION THEREOF, OR THAT SUCH MATERIALS ARE
ALL OF SUCH MATERIALS AS ARE IN SELLER’S POSSESSION).  IT IS THE PARTIES’
EXPRESS UNDERSTANDING AND AGREEMENT THAT ANY MATERIALS THAT PURCHASER IS ALLOWED
TO REVIEW ARE PROVIDED ONLY FOR PURCHASER’S CONVENIENCE IN MAKING ITS OWN
EXAMINATION AND DETERMINATION PRIOR TO THE DATE OF THIS AGREEMENT AS TO WHETHER
IT



4

 

--------------------------------------------------------------------------------

 



WISHES TO PURCHASE THE PROPERTY, AND, IN DOING SO, PURCHASER SHALL RELY ON ITS
OWN INDEPENDENT INVESTIGATION AND EVALUATION OF EVERY ASPECT OF THE PROPERTY AND
NOT ON ANY MATERIALS SUPPLIED BY SELLER.  PURCHASER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT EXCEPT FOR THE LIMITED REPRESENTATIONS AND WARRANTIES SET FORTH
HEREIN, PURCHASER IS NOT RELYING ON ANY STATEMENTS, REPRESENTATIONS OR
WARRANTIES OF SELLER AND IS RELYING SOLELY ON ITS OWN INVESTIGATIONS. PURCHASER
EXPRESSLY DISCLAIMS ANY INTENT TO RELY ON ANY SUCH MATERIALS PROVIDED TO IT BY
SELLER IN CONNECTION WITH ITS INSPECTION AND AGREES THAT IT SHALL RELY SOLELY ON
ITS OWN INDEPENDENTLY DEVELOPED OR VERIFIED INFORMATION.

Purchaser's obligations under this Agreement are not conditioned on Purchaser's
inspections during a feasibility period and Purchaser has no right to terminate
this Agreement on such basis.

6. AS IS Sale.  THE PROPERTY IS BEING SOLD IN AN “AS IS, WHERE IS” CONDITION AND
“WITH ALL FAULTS” AS OF THE DATE OF THIS AGREEMENT AND AS OF CLOSING.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, AND IN ANY DOCUMENTS OR INSTRUMENTS TO BE
DELIVERED BY SELLER AT CLOSING, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE
OR ARE MADE AND NO RESPONSIBILITY HAS BEEN OR IS ASSUMED BY SELLER OR BY ANY
PARTNER, MEMBER, OFFICER, DIRECTOR, SHAREHOLDER, PERSON, FIRM, AGENT, ATTORNEY
OR REPRESENTATIVE ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO (I) THE
CONDITION OR STATE OF REPAIR OF THE PROPERTY; (II) THE COMPLIANCE OR
NON-COMPLIANCE OF THE PROPERTY WITH ANY APPLICABLE LAWS, REGULATIONS OR
ORDINANCES (INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH DISABILITIES ACT
OF 1990, AS AMENDED AND THE REGULATIONS PROMULGATED THEREUNDER, ANY APPLICABLE
ZONING, BUILDING OR DEVELOPMENT CODES); (III) THE VALUE, EXPENSE OF OPERATION,
OR INCOME POTENTIAL OF THE PROPERTY; (IV) ANY OTHER FACT OR CONDITION WHICH HAS
OR MIGHT AFFECT THE PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE,
VALUE, EXPENSE OF OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION
THEREOF, INCLUDING WITHOUT LIMITATION ITS MERCHANTABILITY OR ITS FITNESS FOR ANY
PARTICULAR PURPOSE; OR (V) WHETHER THE PROPERTY CONTAINS ASBESTOS, RADON, LEAD
BASED PAINT, MOLD, OR HARMFUL OR TOXIC SUBSTANCES OR PERTAINING TO THE EXTENT,
LOCATION OR NATURE OF SAME.  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT ANY
INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROPERTY, INCLUDING
ANY INFORMATION PROVIDED WITH RESPECT TO THE OPERATION THEREOF OR ANY OTHER
ASPECT RELATED TO THE TRANSACTION CONTEMPLATED HEREBY, WAS OBTAINED FROM A
VARIETY OF SOURCES AND SELLER HAS MADE NO INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION; THEREFORE, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, AND IN ANY DOCUMENTS OR INSTRUMENTS TO BE DELIVERED BY SELLER AT
CLOSING, SELLER MAKES NO REPRESENTATION AS TO THE ACCURACY, TRUTHFULNESS OR
COMPLETENESS OF SUCH INFORMATION.  SELLER IS NOT LIABLE FOR OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENT, REPRESENTATION, OR INFORMATION
PERTAINING TO THE PROPERTY OR THE OPERATION THEREOF FURNISHED BY ANY REAL ESTATE
BROKER, CONTRACTOR, AGENT, EMPLOYEE, OR OTHER PERSON.  THE PARTIES AGREE THAT
ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE MADE BETWEEN THEM OR THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED INTO THIS AGREEMENT AND THE
EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY EXPRESS THEIR
AGREEMENT.  THE PARTIES FURTHER AGREE THAT THIS AGREEMENT HAS BEEN ENTERED INTO
WITH THE



5

 

--------------------------------------------------------------------------------

 



PARTIES SATISFIED WITH THE OPPORTUNITY AFFORDED FOR FULL INVESTIGATION AND
NEITHER PARTY IS RELYING UPON ANY STATEMENT OR REPRESENTATION BY THE OTHER
UNLESS SUCH STATEMENT OR REPRESENTATION IS SPECIFICALLY EMBODIED IN THIS
AGREEMENT, THE EXHIBITS ANNEXED HERETO, OR THE CONVEYANCE INSTRUMENTS DELIVERED
AT CLOSING.

PURCHASER, UPON CLOSING, WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES
AND DISCHARGES SELLER, SELLER’S AFFILIATES, THE PARTNERS, TRUSTEES,
SHAREHOLDERS, MEMBERS, DIRECTORS, OFFICERS, ATTORNEYS, EMPLOYEES AND AGENTS OF
EACH OF THEM, AND THEIR RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES
AND ASSIGNS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL DEMANDS, CLAIMS
(INCLUDING, WITHOUT LIMITATION, CAUSES OF ACTION IN TORT), LEGAL OR
ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES, FINES,
LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ FEES AND COSTS), WHETHER DIRECT OR INDIRECT, KNOWN OR UNKNOWN,
FORESEEN OR UNFORESEEN (COLLECTIVELY, “CLAIMS”), THAT MAY ARISE ON ACCOUNT OF OR
IN ANY WAY BE CONNECTED WITH THE PROPERTY, THE PHYSICAL CONDITION THEREOF, OR
ANY LAW OR REGULATION APPLICABLE THERETO (INCLUDING, WITHOUT LIMITATION, CLAIMS
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, AS AMENDED (42 U.S.C. SECTION 6901, ET SEQ.), THE RESOURCES
CONSERVATION AND RECOVERY ACT OF 1976 (42 U.S.C. SECTION 6901, ET SEQ.), THE
CLEAN WATER ACT (33 U.S.C. SECTION 1251, ET SEQ.), THE SAFE DRINKING WATER ACT
(49 U.S.C. SECTION 1801, ET SEQ.), THE HAZARDOUS TRANSPORTATION ACT (42 U.S.C.
SECTION 6901, ET SEQ.), AND THE TOXIC SUBSTANCE CONTROL ACT (15 U.S.C. SECTION
2601, ET SEQ.).  WITHOUT LIMITING THE FOREGOING, PURCHASER, UPON CLOSING, SHALL
BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER AND ALL OTHER
RELEASEES FROM ANY AND ALL CLAIMS, MATTERS ARISING OUT OF LATENT OR PATENT
DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF APPLICABLE LAWS (INCLUDING,
WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS,
OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS AFFECTING THE PROPERTY.  AS PART OF
THE PROVISIONS OF THIS SECTION 6, BUT NOT AS A LIMITATION THEREON, PURCHASER
HEREBY AGREES, REPRESENTS AND WARRANTS THAT THE MATTERS RELEASED HEREIN ARE NOT
LIMITED TO MATTERS WHICH ARE KNOWN OR DISCLOSED, AND PURCHASER HEREBY WAIVES ANY
AND ALL RIGHTS AND BENEFITS WHICH IT NOW HAS, OR IN THE FUTURE MAY HAVE
CONFERRED UPON IT, BY VIRTUE OF THE PROVISIONS OF FEDERAL, STATE OR LOCAL LAW,
RULES AND REGULATIONS.  PURCHASER AGREES THAT SHOULD ANY CLEANUP, REMEDIATION OR
REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER ENVIRONMENTAL CONDITIONS ON OR ABOUT
THE PROPERTY BE REQUIRED AFTER THE DATE OF CLOSING, PURCHASER SHALL NOT ASSERT
ANY CLAIM AGAINST OR SEEK ANY CONTRIBUTION OR COST RECOVERY FROM SELLER FOR SUCH
CLEAN-UP, REMOVAL OR REMEDIATION.

IN NO EVENT DOES SELLER AGREE TO ASSUME ANY POST-CLOSING OBLIGATIONS WITH
RESPECT TO THE PROPERTY EXCEPT ONLY FOR POST CLOSING OBLIGATIONS OF SELLER SET
FORTH HEREIN THAT EXPRESSLY SURVIVE CLOSING OR SET FORTH IN ANY CONVEYANCE
INSTRUMENT DELIVERED BY SELLER AT CLOSING.  PURCHASER HEREBY ACKNOWLEDGES THAT
SELLER WOULD NOT AGREE TO SELL THE PROPERTY ON THE TERMS AND CONDITIONS THAT ARE
SET FORTH IN THIS AGREEMENT IF PURCHASER DID NOT AGREE TO EACH AND EVERY
PROVISION IN THIS SECTION 6. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS HAD PRIOR
TO THE DATE OF THIS AGREEMENT SUFFICIENT OPPORTUNITY TO INSPECT THE PROPERTY
FULLY AND COMPLETELY AT ITS



6

 

--------------------------------------------------------------------------------

 



EXPENSE IN ORDER TO ASCERTAIN TO ITS SATISFACTION THE EXTENT TO WHICH THE
PROPERTY COMPLIES WITH APPLICABLE ZONING, BUILDING, ENVIRONMENTAL, HEALTH AND
SAFETY AND ALL OTHER LAWS, CODES AND REGULATIONS.  PURCHASER ACKNOWLEDGES THAT
PURCHASER HAS HAD PRIOR TO THE DATE OF THIS AGREEMENT SUFFICIENT OPPORTUNITY TO
REVIEW THE GROUND LEASE, CELL TOWER LEASE, EASEMENT AND OPERATING AGREEMENT,
STORAGE SPACE LEASE, OTHER LEASES, EXPENSES AND OTHER MATTERS RELATING TO THE
PROPERTY IN ORDER TO DETERMINE, BASED UPON ITS OWN INVESTIGATIONS, INSPECTIONS,
TESTS AND STUDIES, WHETHER TO EXECUTE THIS AGREEMENT AND PURCHASE THE PROPERTY
AND TO ASSUME SELLER’S OBLIGATIONS UNDER THE GROUND LEASE, CELL TOWER LEASE,
EASEMENT AND OPERATING AGREEMENT, STORAGE SPACE LEASE, AND OTHERWISE WITH
RESPECT TO THE PROPERTY.

Seller hereby advises the Purchaser that the Phase I Environmental Site
Assessment for the Dallas Morning News, 508 Young Street, Dallas, Texas,
prepared for A.H. Belo Corporation, by Terracon, dated December 22, 2016 and the
Limited Site Investigation for the Dallas Morning News, 508 Young Street,
Dallas, Texas, prepared for A.H. Belo Corporation, by Terracon, dated February
10, 2017 delivered to Purchaser indicate that there is likely asbestos and lead
based paint on building materials and other hazardous materials within the
improvements on the Property and that the Property formerly housed an on-site
service station, has fill material from a historic Dallas fire and former
on-site quarry, had a 12,000 gallon diesel underground storage tank, three
former on-site Stoddard solvent USTs, a decommissioned on-site settling chamber,
the potential for at least one other fuel storage tank, and that metals, PAHs,
Volatile Organic Compounds, and petroleum have been identified in soil and/or
groundwater at the Property and that undocumented fill may contain other
contaminants.  Seller discloses all such items (including, but not limited to
all matters reflected in Site Information) to Purchaser based on information
provided to it by third parties and therefore makes no representation or
warranty as to such matters or the completeness of such matters, and advises
Purchaser to conduct its independent investigation as to such matters.

7. Assumption of Contracts.  Purchaser shall be required at Closing to assume
all obligations of Seller accruing from and after the Closing Date under the
Ground Lease, the Cell Tower Lease, the Easement and Operating Agreement, and
the Storage Space Lease which first arise or accrue following the
Closing.  Seller shall remain obligated following the Closing for the payment
and performance of all obligations of Seller under the Ground Lease, the Cell
Tower Lease, the Easement and Operating Agreement, and the Storage Space Lease
that are required to be paid or performed on or before the date of the Closing
but have not been fully paid or performed by such date.  With respect to the TXU
utility contract and other contracts and agreements, other than the Ground
Lease, the Cell Tower Lease, the Easement and Operating Agreement, and the
Storage Space Lease, that relate exclusively to the operation and maintenance of
the Property, the terms of which extend beyond midnight of the day preceding the
Closing Date (the “Service Contracts”), Seller shall give notice of termination
of such contract(s) upon Closing.

8. Zoning.  It shall not be a condition to Closing that any zoning change or
development approvals be made with respect to the Property. 

9. Closing and Closing Date.  Subject to the conditions in this Agreement, the
sale of the Property (the "Closing") will be held at the office of the Title
Company on May 17, 2019 (the "Closing Date").  Seller and Purchaser agree to
cooperate with one another to deliver documents in escrow to the Title Company
in order to eliminate the need for representatives of Seller and Purchaser to
attend the Closing.  Seller will deliver to Purchaser full and exclusive
possession of the Property on the Closing Date, subject only to the Permitted
Exceptions (as defined in Section 11).





7

 

--------------------------------------------------------------------------------

 



Seller will execute and deliver to the Title Company (a) a special warranty deed
with vendor’s lien (the "Deed") conveying fee simple title to the Property
subject only to the Permitted Exceptions in the form attached hereto as Exhibit
C hereto, (b) a bill of sale and assignment and assumption of contracts (the
“Assignment of Contracts”) in the form of Exhibit D hereto, assigning the Ground
Lease, Cell Tower Lease, Easement and Operating Agreement, and Storage Space
Lease, (c) an owner's affidavit mutually acceptable to the Title Company and
Seller, (d) an affidavit of Seller as required by Section 1445 of the Internal
Revenue Code of 1986, as amended, (e) evidence of Seller's authority as
reasonably required by the Title Company, (f) the information required for
Purchaser to file IRS Form 1099‑S, (f) a notice letter addressed to the parties
under the Ground Lease, Cell Tower Lease, Easement and Operating Agreement, or
the Storage Space Lease, advising such parties of the transfer of the Property
to Purchaser, in form and content mutually acceptable to Seller and Purchaser,
and (g) any other documents required under this Agreement or deemed reasonably
necessary by Purchaser, Seller, or the Title Company.

Purchaser will execute and deliver to the Title Company (a) the Assignment of
Contracts, Note, and Deed of Trust, (b) evidence of Purchaser’s authority as
reasonably required by the Seller or the Title Company, and (c) any other
documents required under this Agreement or deemed reasonably necessary by
Purchaser, Seller, or the Title Company.   Prior to Closing, Purchaser shall
deposit the cash portion of the Purchase Price with the Title Company.  The form
of Deed, Assignment of Contracts, Note, and Deed of Trust are attached to this
Agreement.

It shall be a condition precedent to Purchaser’s obligations under this
Agreement that on or before  Closing, Purchaser receive from each of the parties
(other than Seller) under the Ground Lease, Easement and Operating Agreement,
and the Storage Space Lease estoppel certificates in the forms attached as
Exhibit E to this Agreement (collectively, the “Estoppel Certificates”).  For
the avoidance of doubt, the delivery of an estoppel certificate with respect to
the Cell Tower Lease shall not be condition precedent to Purchaser’s obligations
under this Agreement.

10. Expenses and Prorations at the Closing.  Utility charges and any other
amounts owed by Seller or paid under the Ground Lease, Cell Tower Lease,
Easement and Operating Agreement, and Storage Space Lease, and normally and
customarily prorated operating expenses as of the Closing Date shall be prorated
as of the Closing Date.  Taxes for the Property will be prorated as of the date
of the Closing based upon the most recently available information for the
Property.  On receipt of the actual tax bills, Purchaser and Seller will
promptly make adjustments as appropriate.  The portion of the taxes that are to
be reimbursed by the tenant under the Ground Lease or the Belo Parcel Owner
under the Easement and Operating Agreement will be separately prorated and if
the taxes have been paid by Seller (or with respect to 2019 taxes, deducted from
Seller’s proceeds on the closing statement at the Closing) but not yet
reimbursed by the appropriate party under the Ground Lease, or Easement and
Operating Agreement, Seller or Purchaser shall pay the prorated amount of any
such reimbursement received under the Ground Lease or the Easement and Operating
Agreement to the other party if and when Seller or Purchaser, as applicable,
receives such reimbursement.  On the Closing Date, if any special assessment
affects the Property, all unpaid installments of the assessment (other than
those which will become due and payable after the Closing) will be paid by
Seller.  The 2019 property tax assessed value for the Property is being
protested by Seller under a contract with Ryan, LLC (“Ryan”) providing for a 30%
contingency payment to Ryan on the amount of any tax savings (the “Ryan
Contingency Fee”).  Seller and Purchaser agree that any amount to be paid for
the Ryan Contingency Fee will be prorated as of the date of the Closing and the
applicable party will reimburse the party paying the Ryan Contingency Fee for
their portion of such fee.  Seller will keep Purchaser updated regarding the
status of the protest and will not modify, amend, terminate or waive any
provisions of Seller’s contract with Ryan, or reach any settlements with any tax
authorities, without Purchaser’s prior written consent.

In addition, if after the Closing there is an adjustment or reassessment by any
governmental



8

 

--------------------------------------------------------------------------------

 



authority for the year of the Closing or any prior year (whether in the nature
of a "roll-back" tax or otherwise), any additional tax payment assessed on the
Property for year of the Closing will be prorated between Purchaser and
Seller.  Any additional tax payment for the Property for any year prior to the
year of the Closing will be paid by Seller.

Seller will pay the recording fees with respect to the Deed and Seller's
attorney's fees and expenses, and shall provide Purchaser a credit for the
premiums for the base owner’s policy insuring Purchaser in the amount of the
Purchase Price (but not any premiums or fees for endorsements or survey
amendments).  Purchaser will pay the recording fees for the Deed of Trust, all
title examination fees and premiums for the policy insuring Purchaser (subject
to Seller’s credit in the prior sentence), the premiums for Seller’s mortgagee
title insurance policy and endorsements, and Purchaser's attorney's fees and
expenses.

The obligations of Seller and Purchaser in this Section 10 will survive the
Closing.

11. Title; Survey; Existing Use Restrictions; Covenants of Seller.  Purchaser
has previously examined title to the Property and a survey (the "Survey") of the
Land.  The encumbrances disclosed by Purchaser's title examination or Survey,
the Ground Lease, the Cell Tower Lease, the Easement and Operating Agreement,
and the Storage Space Lease are referred to as the "Permitted Exceptions". 

The deed from Seller to Purchaser will contain the legal description prepared
from Seller's vesting deed.  If the Survey has a different legal description,
Seller will deliver a quitclaim deed to Purchaser attaching the legal
description from Purchaser's Survey.

Seller agrees that Seller will remove all Monetary Liens at or prior to
Closing.  Seller agrees to accept title subject to the Permitted
Exceptions.  “Monetary Liens” shall mean:  (i) any mortgage or deed of trust
liens or security interests against the Property (other than the Seller
Financing documents), (ii) judgment liens, (iii) real estate tax liens, other
than liens for taxes and assessments not yet delinquent and (iii) mechanics’
liens and (iv) any other monetary liens.

If Seller fails to cure a Monetary Lien, such Monetary Lien shall be cured by
the Title Company at Closing and the cost thereof charged to the Seller.

Until the earlier of the Closing Date or the termination of this Agreement,
Seller covenants and agrees that Seller will not (i) materially change or alter
the physical condition of the Property, (ii) grant, create, consent to, or
modify any lease, encumbrance benefitting or burdening the Property, (iii)
unless expressly provided in this Agreement, pursue or consent to any rezoning
of the Land, or (iv) enter into any new contract, lease, license or similar
agreement with respect to the Property which is not terminated by Seller at or
prior to the Closing.

12. Representations and Warranties of Seller.  Seller warrants and represents to
Purchaser as follows:

(a)Seller owns fee simple title to the Property subject to matters of record and
real property ad valorem taxes not yet delinquent.

(b)There is no litigation or proceeding pending or, to Seller's actual
knowledge, threatened against Seller, which could have an adverse effect on the
Property or Seller’s ability to consummate the transactions contemplated
hereby.  There is no litigation or proceeding pending or, to Seller’s knowledge,
threatened against or with respect to the Property.  No condemnation or eminent
domain proceedings are now pending or to Seller’s actual knowledge threatened
concerning the Property, and Seller has received no written notice addressed to
Seller from any governmental or quasi-governmental



9

 

--------------------------------------------------------------------------------

 



agency or authority or potential condemnor concerning any right-of-way, utility
or other taking which may affect the Property.

(c)All actions required to authorize the execution and performance of this
Agreement by Seller have been taken, and this Agreement constitutes a valid and
binding agreement, enforceable against Seller.  Except for the parties under the
Ground Lease, Cell Tower Lease, Easement and Operating Agreement, and Storage
Space Lease, no person or entity has any right or option to lease, occupy or
acquire the Property.

(d)To Seller’s knowledge the Property is not and will not be subject to any
reassessment due to a change in use of the Property or subject to any special
assessments, whether or not presently a lien.  To Seller’s knowledge, the
Property has not been classified under any designation authorized by law to
obtain a special low ad valorem tax rate or to receive a reduction, abatement or
deferment of ad valorem taxes which, in such case, will result in additional,
catch-up or roll-back ad valorem taxes in the future in order to recover the
amounts previously reduced, abated or deferred.

(e)To Seller’s knowledge there is no existing violation of any ordinance, code,
law, rule, requirement or regulation applicable to the Property that has not
been cured.

(f)No default by Seller exists under any of the Ground Lease, Cell Tower Lease,
Easement and Operating Agreement, and Storage Space Lease.

(g)Except for the Ground Lease, Cell Tower Lease, Easement and Operating
Agreement and Storage Space Lease, there are no Service Contracts or other
agreements, contracts, leases, licenses or other agreements in effect with
respect to the Property which will remain in effect following the Closing.

(h)Seller has not entered into an amendment that has amended or modified the
Cell Tower Lease.

Purchaser's obligations to acquire the Property are conditioned upon the
representations remaining true and correct, in all material respects, as of the
date of the Closing.  If Seller becomes aware that any of the representations
and warranties become untrue or misleading in any material respect prior to the
Closing, Seller will give prompt written notice to Purchaser, in which event,
Purchaser may either waive such condition, in writing, or terminate this
Agreement, in which event neither Seller nor Purchaser will have any further
obligations under this Agreement, except as expressly set forth in this
Agreement.  All of the representations and warranties will be reaffirmed by
Seller as true and correct in all material respects as of the date of the
Closing and will survive the Closing for nine (9) months. The aggregate
liability of Seller for breach of any representations and warranties shall not
exceed $1,000,000 (the "Cap"); and recovery of actual damages up to that amount
is Purchaser’s sole and exclusive remedy for any such breach (subject to Section
14); provided, however, Seller shall have no liability to Purchaser for matters
disclosed by Seller or discovered by Purchaser any of its representatives prior
to Closing except as set forth in Section 14.  In addition, except as set forth
in Section 14, Seller shall have no liability related to any representation or
warranty made by Seller unless and until such liability exceeds $10,000 (the
"Deductible") in the aggregate.  For matters disclosed or discovered prior to
Closing, Purchaser’s sole rights and remedies shall be as set forth above in
this paragraph and in Section 14.  Whenever a representation or warranty is made
in this Agreement on the basis of the knowledge, best knowledge, or actual
knowledge of Seller, such representation and warranty is made with the exclusion
of any facts otherwise known or disclosed to Purchaser, and is made solely on
the basis of the actual current knowledge without inquiry or investigation of
Katy Murray; provided, however, that such individual shall have no personal
liability with respect to any such representation or warranty.





10

 

--------------------------------------------------------------------------------

 



Notwithstanding any of the foregoing to the contrary, with respect to the
representation and warranty regarding the Cell Tower Lease set forth in
subparagraph (h) above, (i) the Cap and the Deductible shall not be applicable
and (ii) such representation and warranty will survive the Closing indefinitely

13. Warranties, Representations and Covenants of Purchaser. As of the Effective
Date and as of Closing, Buyer hereby warrants and represents to Seller, and
where indicated covenants, as follows:

(a)Organization; Authority.  Purchaser is an entity that is validly existing and
in good standing under the laws of the State of Texas. Purchaser has full right,
power and authority to enter into and perform this Agreement, the Note, and the
Deed of Trust in accordance with their terms, and the persons executing this
Agreement, the Note, and the Deed of Trust on behalf of Purchaser have been duly
authorized to do so.

(b)No Untrue Statement. Neither this Agreement nor any exhibit nor any written
statement furnished or to be furnished by Purchaser to Seller in connection with
the transactions contemplated by this Agreement contains or will contain any
untrue statement of material fact or omits or will omit any material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

(c)OFAC. Purchaser (which, for this purposes of this Section 13 shall include
its partners, members, principal stockholders and any other constituent
entities) (i) has not been designated as a “specifically designated national and
blocked person” on the most current list published by the Office of Foreign
Asset Control of the U.S. Department of the Treasury (“OFAC”) at its official
website (http;//www.treas.gov/ofac/t11sdn.pdf) or at any replacement website or
other replacement official publication of such list (collectively, the “List”);
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of OFAC and any statute, executive order (including the September
24, 2001 Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto; and (iii) will not transfer or permit the
transfer of any controlling interest in Purchaser to any person or entity who
is, or any of whose beneficial owners are, listed on the List.

14. Defaults.  If Seller fails to comply with or perform any of its covenants,
agreements and obligations under this Agreement, then, at Purchaser's option:
(i) Purchaser will be entitled to terminate this Agreement as its sole option,
or (ii) enforce Seller’s obligations to convey the Property by delivering
written notice to Seller within forty-five (45) days after the scheduled Closing
which describes such default and states Purchaser’s election to enforce specific
performance and actually filing suit within ninety (90) days following the
expiration of such 45-day period.

If Purchaser fails to purchase the Property in accordance with the terms of this
Agreement, then Seller's sole and exclusive remedy for the default will be to
terminate this Agreement.  Upon the termination, except as expressly provided in
this Agreement to the contrary, all rights and obligations created under this
Agreement will terminate and be of no further force or effect.  The provisions
of this Section 14 will not limit Purchaser's obligations under any indemnity
set forth in this Agreement.

If either Seller or Purchaser enforces the obligations of the other under this
Agreement by instituting legal proceedings, then the non-prevailing party in any
such proceedings will pay all out-of-pocket expenses actually incurred by the
prevailing party, including court costs and reasonable attorneys' fees.

15. Casualty.





11

 

--------------------------------------------------------------------------------

 



(a)If, prior to Closing, the Property is subject to a casualty event, Purchaser
shall close this transaction on the date and at the Purchase Price agreed upon
in Section 3, and Seller will, at Seller’s option, either: (a)  assign to
Purchaser the physical damage proceeds of any insurance policies payable to
Seller, up to the amount of the Purchase Price and, if an insured casualty, pay
to Purchaser the amount of any deductible but not to exceed the amount of the
loss, or (b) raze the improvements and remove all debris and retain any and all
casualty insurance proceeds.  If necessary, the Closing may be extended for a
reasonable time to allow Seller to remove the improvements.

16. Brokers. Purchaser and Seller acknowledge that JLL and TAG
Realty  (collectively, the "Brokers") have acted as the only brokers in
connection with the sale of the Property.  Seller shall pay Brokers in
accordance with separate written agreements between the respective
parties.  Seller will indemnify Purchaser against any claim for any real estate
sales commission, finder's fees, or like compensation in connection with this
transaction and arising out of any act or agreement of Seller, other than any
claims asserted by a claim arising out of any act or agreement of
Purchaser.  Likewise, Purchaser will indemnify Seller against any claim for any
real estate sales commission, finder's fees or like compensation in connection
with this transaction and arising out of any act or agreement of Purchaser,
other than any claims asserted by the Broker.  Seller's indemnity and
Purchaser's indemnity will survive the Closing or any termination of this
Agreement.

17. Notices.  Notices given pursuant to this Agreement will be effective only if
in writing and delivered (i) in person, (ii) by courier, (iii) by reputable
overnight courier guaranteeing next business day delivery, (iv) by email, or (v)
by United States certified mail, return receipt requested.  All notices will be
directed to the other party at its address provided below or such other address
as either party may designate by notice given in accordance with this Section
17.  Notices will be effective (i) in the case of personal delivery or courier
delivery, on the date of delivery, (ii) if by overnight courier, one (1)
business day after deposit with all delivery charges prepaid,  (iii) in the case
of certified mail, the earlier of the date receipt is acknowledged on the return
receipt for such notice or five (5) business days after the date of posting by
the United States Post Office, and (iv) in the case of email, when send by email
on a business day prior to 5:00 P.M. CT, with a receipt requested and a copy
sent by one of the other notice methods.  The notice addresses for Seller and
Purchaser are as follows:

If to Seller:The Dallas Morning News, Inc.

1954 Commerce Street

Dallas, Texas 75201

Attention:  General Counsel

﻿Clarkin@ahbelo.com

﻿





12

 

--------------------------------------------------------------------------------

 





With a copy to:Locke Lord LLP

2200 Ross Avenue, 28th Floor

Dallas, Texas 75201

Attn: Vicky Gunning

vgunning@lockelord.com

﻿

If to Purchaser:Charter DMN Holdings, LP

47 Highland Park Village, Suite 200

Dallas, Texas 75205

Attn: Ray Washburne

﻿ray@washburne.com

﻿

With a copy to:Munsch Hardt Kopf & Harr, P.C.

500 N. Akard, Suite 3800

Dallas, Texas 75201

Attn: William T. Cavanaugh, Jr.

﻿ccavanaugh@munsch.com

﻿

18. General Provisions.  No failure of either party to exercise any right given
in this Agreement or to insist upon strict compliance with any obligation in
this Agreement, and no custom or practice at variance with the terms of this
Agreement, will constitute a waiver of either party's right to demand exact
compliance with this Agreement.  The parties may waive any provision of this
Agreement only by a writing executed by the party or parties against whom the
waiver is sought to be enforced. This Agreement contains the entire agreement of
the parties to this Agreement, and no representations, inducements, promises or
agreements, oral or otherwise, between the parties not embodied in this
Agreement will be of any force or effect.  Any amendment to this Agreement will
be binding on Seller and Purchaser only if the amendment is in writing and
executed by both Seller and Purchaser.  The provisions of this Agreement will be
for the benefit of and be binding upon Seller and Purchaser and their respective
heirs, administrators, executors, personal representatives, successors and
assigns.  Time is of the essence of this Agreement.  This Agreement and all
amendments will be governed by and construed under the laws of the state in
which the Land is located.  This Agreement may be executed in multiple
counterparts, each of which will constitute an original, but all of which taken
together will constitute one and the same agreement.  All personal pronouns used
in this Agreement, whether used in the masculine, feminine or neuter gender,
will include all genders, the singular will include the plural and vice
versa.  The headings inserted at the beginning of each section are for
convenience only, and do not add to or subtract from the meaning of the contents
of each section.  All exhibits attached to this Agreement are incorporated by
reference into this Agreement.

19. Day for Performance.  Wherever there is a day or time period established for
performance and the day or the expiration of such time period is a Saturday,
Sunday or holiday, then the time for performance will be automatically extended
to the next business day.

20. Survival of Provisions.  This Agreement will survive the Closing for nine
months as provided herein.

21. Severability.  This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations.  If any provision of this Agreement is for any reason and
to any extent determined to be invalid or unenforceable, then the remainder of
this Agreement and the application of the provision to other persons or
circumstances will not be affected but rather will be enforced to the greatest
extent permitted by law.



13

 

--------------------------------------------------------------------------------

 



22. Effective Date.  The "Effective Date" is May 17, 2019.

23. No Public Disclosure.  Except to the extent necessary to comply with the
requirements of (a) applicable laws, (b) any listing agreements with, or rules
and regulations of, securities exchanges or (c) the rules, regulations or orders
of any court or other governmental authority (including Seller’s public company
reporting obligations), no party shall make or cause to be made, whether prior
to or subsequent to the Closing, any press release or similar public
announcement, communication or disclosure concerning the existence or subject
matter of this Agreement unless approved in advance by Seller and Purchaser;
provided, that with respect to any press release or similar public announcement,
communication or disclosure for which advance approval is not required in
accordance with the foregoing, to the extent practicable, reasonable notice and
a copy of such release, announcement, communication or disclosure will be
provided to Seller or Purchaser, as applicable, prior to issuing the same. 
Notwithstanding the foregoing to the contrary, (a) each party shall be entitled
to make disclosures concerning this Agreement and materials provided hereunder
or delivered in connection herewith to its (a) officers, directors, lenders,
attorneys, accountants, brokers, employees, agents and other service
professionals, and in the case of Purchaser, to its Representatives, as may be
reasonably necessary in furtherance of the transactions contemplated hereby or
to whom disclosure is required on a “need to know” basis provided that such
persons have been advised of the need to keep such information confidential and
(b) Seller and its affiliates shall have the right to make public disclosure
regarding the existence or subject matter of its Agreement including by Current
Report on Form 8-K, by press release and/or by corporate presentation without
notice to Purchaser.  The provisions of this Section 23 shall survive the
Closing or earlier termination of this Agreement.

24. Attorney’s Fees. In the event of any litigation related to this Agreement,
whether to enforce its terms, recover for default, or otherwise, if either party
receives a judgment, settlement, or award in its favor (the "Receiving Party")
against the other party (the "Paying Party") in such litigation, the Paying
Party will pay upon demand all of the Receiving Party's costs, charges, and
expenses (including but not limited to reasonable attorneys' fees actually
incurred, court costs, and expert witness fees) arising out of such litigation
(including the costs of any appeal related thereto).

25. Merger/Prior Agreements.   THIS AGREEMENT CONSTITUTES THE FINAL AGREEMENT
BETWEEN THE PARTIES.  IT IS THE COMPLETE AND EXCLUSIVE EXPRESSION OF THE
PARTIES' AGREEMENT ON THE MATTERS CONTAINED IN THIS AGREEMENT.  ALL PRIOR AND
CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS BETWEEN THE PARTIES ON THE MATTERS
CONTAINED IN THIS AGREEMENT ARE EXPRESSLY MERGED INTO AND SUPERSEDED BY THIS
AGREEMENT.  THE PROVISIONS OF THIS AGREEMENT MAY NOT BE EXPLAINED, SUPPLEMENTED,
OR QUALIFIED THROUGH EVIDENCE OF TRADE USAGE OR A PRIOR COURSE OF DEALINGS.  IN
ENTERING INTO THIS AGREEMENT, THE PARTIES HAVE NOT RELIED UPON ANY STATEMENT,
REPRESENTATION, WARRANTY, OR AGREEMENT OF THE OTHER PARTY, EXCEPT FOR THOSE
EXPRESSLY CONTAINED IN THIS AGREEMENT.  THERE IS NO CONDITION PRECEDENT TO THE
EFFECTIVENESS OF THIS AGREEMENT OTHER THAN THOSE EXPRESSLY STATED IN THIS
AGREEMENT.

26. Headings/Captions.  The descriptive headings/captions of the sections and
subsections of this Agreement are for convenience only, do not constitute a part
of this Agreement, and do not affect this Agreement's construction or
interpretation.

27. Third-Party Beneficiaries.  This Agreement does not and is not intended to
confer any rights or remedies upon any person or legal entity other than the
signatories.

28. Waiver of Jury Trial. EACH PARTY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ITS RIGHT TO A TRIAL BY JURY TO THE EXTENT PERMITTED BY



14

 

--------------------------------------------------------------------------------

 



LAW IN ANY ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND THE TRANSACTIONS IT CONTEMPLATES. THIS WAIVER APPLIES TO ANY
ACTION OR OTHER LEGAL PROCEEDING, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. EACH PARTY ACKNOWLEDGES THAT IT HAS RECEIVED THE ADVICE OF COMPETENT
COUNSEL.

29. Assignment. Purchaser may not assign this Agreement without first obtaining
Seller’s written consent.  Any assignment in contravention of this provision
shall be void.  No assignment shall release the Purchaser herein named from any
obligation or liability under this Agreement.  Any assignee shall be deemed to
have made any and all representations and warranties made by Purchaser
hereunder, as if the assignee were the original signatory hereto.  If Purchaser
requests Seller’s written consent to any assignment, Purchaser shall (1) notify
Seller in writing of the proposed assignment; (2) provide Seller with the name
and address of the proposed assignee; (3) provide Seller with financial
information including financial statements of the proposed assignee; and
(4) provide Seller with a copy of the proposed assignment.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]





15

 

--------------------------------------------------------------------------------

 





Purchaser has executed this Agreement under seal as of May 17, 2019.

﻿

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

“PURCHASER”

﻿

 

 

 

﻿

 

 

 

CHARTER DMN HOLDINGS, LP,

﻿

 

 

 

a Texas limited partnership

﻿

 

 

 

 

﻿

 

 

 

By:

 

Charter DMN GP, LLC,

﻿

 

 

 

 

 

a Texas limited liability company,

﻿

 

 

 

 

 

its General Partner

﻿

 

 

 

 

 

 

﻿

 

 

 

 

By:

/s/ Ray W. Washburne

﻿

 

 

 

 

 

Ray W. Washburne, President

﻿

Federal Tax Identification Number of Purchaser:

84-1790769





16

 

--------------------------------------------------------------------------------

 



IN ACCEPTANCE OF THIS AGREEMENT, Seller has executed this Agreement under seal
as of May 17, 2019.

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

“SELLER”

﻿

 

 

 

﻿

 

 

 

THE DALLAS MORNING NEWS, INC.,

﻿

 

 

 

a Delaware corporation

﻿

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

By:

 

/s/ Katy Murray

﻿

 

 

 

Name:

 

Katy Murray

﻿

 

 

 

Title:

 

Treasurer and Assistant Secretary

﻿

Federal Tax Identification Number of Seller:

26-0358790

﻿

 

17

 

--------------------------------------------------------------------------------

 

 

PROMISSORY NOTE

(Fixed Rate)

$22,400,000.00May 17, 2019

For value received, CHARTER DMN HOLDINGS, LP, a Texas limited partnership, as
principal ("Borrower"), promises to pay to the order of THE DALLAS MORNING NEWS,
INC., a Delaware corporation ("Lender") at 1954 Commerce Street, Dallas, Texas
75201, Attention:  Chief Financial Officer, or at such other address as Lender
shall from time to time specify in writing, the principal sum of TWENTY-TWO
MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($22,400,000.00), in legal and
lawful money of the United States of America, with interest on the outstanding
principal from the date advanced until paid at the rate set out below. Interest
shall be computed on a per annum basis of a year of 365 days or 366 days in a
leap year, as the case may be, and for the actual number of days elapsed.  If
Borrower or any individual or entity directly or indirectly controlling,
controlled by, or under common control with Borrower shall execute a single
lease of 200,000 or more square feet for commercial office space on any portion
of the Property on or before May 17, 2020, Borrower shall be obligated to pay a
development premium of $1,000,000 on the date of execution of such lease and the
then outstanding principal amount of this Note will automatically increase by
the amount of such premium on such date to evidence Lender’s deferral of
immediate payment of the development premium and the rolling of such amount into
this Note.

1. Payment Terms.  Interest shall be due and payable quarterly as it accrues on
the 1st day of each July, October, January, and April of each calendar year,
beginning July 1, 2019, and continuing regularly and quarterly thereafter until
June 30, 2021 (the “Maturity Date”), when the entire amount hereof, principal
and accrued interest then remaining unpaid shall then be due and payable;
interest being calculated on the unpaid principal each day principal is
outstanding and all payments made credited first to any collection costs, second
to the discharge of the interest accrued and third to the reduction of the
principal balance of this Note.

2. Interest Rate.  The unpaid principal balance of this Note shall bear interest
prior to maturity (however such maturity is brought about) at (a) a fixed rate
of three and one-half percent (3.5%) per annum from the date of this Note
through June 30, 2020, and (b) four and one-half percent (4.5%) per annum from
July 1, 2020 through the maturity of this Note.

3. Default Rate.  Principal and/or interest that is not paid when same become
due and payable hereunder shall bear interest from the date due until paid at
(a) the highest rate permitted by applicable law, or (b) if no such maximum rate
is established by applicable law, at the rate stated above plus five percent
(5%) per annum.

4. Prepayment.  Borrower reserves the right to prepay, prior to maturity, all or
any part of the principal of this Note without notice, premium or penalty.  Any
prepayments shall be applied first to accrued interest and then to
principal.  All payments and prepayments of principal or interest on this Note
shall be made in lawful money of the United States of America in immediately
available funds, at the address of Lender indicated above, or such other place
as the holder of this Note shall designate in writing to Borrower. All partial
prepayments of principal shall be applied to the last installments payable in
their inverse order of maturity. 



1

 

--------------------------------------------------------------------------------

 

 

5. Default.  It is expressly provided that upon (a) default in the punctual
payment of this Note or any part hereof, principal or interest, as the same
shall become due and payable; provided, no more than once in any twelve (12)
month period, Lender shall provide written notice of such default to Borrower
and it shall not be a default unless Borrower fails to cure such default within
five (5) calendar days after written notice from ‎Lender, ‎or (b) the occurrence
of an event of default specified in any of the other Loan Documents (as defined
below) and the failure of such default to be cured within the grace or cure
period, if any, applicable thereto under the Loan Documents,  the holder of this
Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (ii) foreclose all liens securing payment hereof, (iii)
pursue any and all other rights, remedies and recourses available to the holder
hereof, including but not limited to any such rights, remedies or recourses
under the Loan Documents, at law or in equity, or (iv) pursue any combination of
the foregoing; and in the event default is made in the prompt payment of this
Note when due or declared due, and the same is placed in the hands of an
attorney for collection, or suit is brought on same, or the same is collected
through probate, bankruptcy or other judicial proceedings, then the Borrower
agrees and promises to pay all costs of collection, including reasonable
attorneys’ fees.

6. Joint and Several Liability; Waiver.  Each maker, signer, surety and endorser
hereof, as well as all heirs, successors and legal representatives of said
parties, shall be directly and primarily, jointly and severally, liable for the
payment of all indebtedness hereunder.  Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this loan without affecting the obligations of the
others.  Except as specifically provided herein, all such persons or entities
expressly waive presentment and demand for payment, notice of default, notice of
intent to accelerate maturity, notice of acceleration of maturity, protest,
notice of protest, notice of dishonor, and all other notices and demands for
which waiver is not prohibited by law, and diligence in the collection hereof;
and agree to all renewals, extensions, indulgences, partial payments, releases
or exchanges of collateral, or taking of additional collateral, with or without
notice, before or after maturity.  No delay or omission of Lender in exercising
any right hereunder shall be a waiver of such right or any other right under
this Note. 

7. No Usury Intended; Usury Savings Clause.  In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law.  The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded.  To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.

8. Security.  This Note is secured by, inter alia, a Deed of Trust, Security
Agreement - Financing Statement from Borrower in favor of Vicky Pogue Gunning,
Trustee for the benefit of the Lender (the “Deed of Trust”), covering certain
real property situated in Dallas County, Texas, as more particularly described
therein (the "Property").  This Note and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to this Note, including but
not limited to those documents described above, are hereinafter collectively
referred to as the "Loan Documents."  The holder of this Note is entitled to the
benefits and security provided in the Loan Documents.  As of the date of this
Note, the only Loan Documents are this Note and the Deed of Trust, and related
UCC-1 financing statements.



2

 

--------------------------------------------------------------------------------

 

 

9. Texas Finance Code.  In no event shall Chapter 346 of the Texas Finance Code
(which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note.  To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the "weekly ceiling" specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.

10. Governing Law, Venue.  This Note is being executed and delivered, and is
intended to be performed in the State of Texas.  Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note.  In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Dallas County, Texas.

11. Purpose of Loan.   Borrower agrees that no advances under this Note shall be
used for personal, family or household purposes, and that all advances hereunder
shall be used solely for purchase of the Property.

12. Captions.  The captions in this Note are inserted for convenience only and
are not to be used to limit the terms herein.

13. Assignment.  This Note will be binding upon and inure to the benefit of
Lender and Borrower and their respective successors and assigns; provided,
however, that Borrower may not, without the prior written consent of Lender,
assign or encumber any interests, rights, remedies, powers, duties, or
obligations under this Note or any of the other Loan Documents.

14. George Dahl Building.  Until this Note has been fully paid and satisfied,
Borrower will not, and will not permit any other party to, directly or
indirectly, demolish the George Dahl former Dallas Morning News headquarters
five story building on the Property, or modify in any way the exterior of such
building.  This restriction shall not apply to the former printing building
which is currently attached to the former headquarters building.  Exterior
improvements to the rear of the headquarters building that may be required as a
result of a printing building demolition are permitted.

15. Ownership Representation.  Borrower represents and warrants to Lender that
as of the date of this Note,  Ray W. Washburne is in Control (as defined in the
Deed of Trust) of Borrower and the sole general partner of Borrower is Charter
DMN GP, LLC, a Texas limited liability company, an entity Controlled by Ray W.
Washburne.  The ownership of the Borrower and the ultimate owners of all
constituent entities comprising the general partner and limited partners of
Borrower are as provided in the capitalization schedule certified by Borrower
and delivered to Lender on the date of this Note.  As provided in the Deed of
Trust, upon the sale or transfer of all or any part of the Property or a Change
in Control (as defined in the Deed of Trust) of Borrower Lender may declare this
Note to be immediately due and payable.





3

 

--------------------------------------------------------------------------------

 

 



16. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing, and shall be deemed to be given or
delivered when actually received by the party to whom directed, or, if earlier
and regardless of whether actually received, on the date of delivery if by
personal delivery, one business day after deposit with the overnight delivery
service if by reputable overnight courier service, or upon deposit in a
regularly maintained receptacle for the United States mail, registered or
certified, postage fully prepaid, addressed to the party to whom directed at its
address set forth below or at such other address as such party may have
previously specified by notice actually received by the other party:

If to Borrower:‎

Charter DMN Holdings, LP‎

‎47 Highland Park Village, Suite 200‎

Dallas, Texas 75205‎

Attn:  Ray W. Washburne

 

With a copy to:‎

Munsch Hardt Kopf & Harr, P.C.‎

500 N. Akard, Suite 3800‎

Dallas, Texas 75201‎

Attn:  William T. Cavanaugh, Jr.‎

 

If to Lender:‎

The Dallas Morning News, Inc.‎

1954 Commerce Street‎

Dallas, Texas 75201

Attention:  General Counsel

 

 

With a copy to:‎

Locke Lord LLP

2200 Ross Avenue, 28th Floor‎

Dallas, Texas 75201‎

Attn:  Vicky Gunning

 

﻿

﻿

BORROWER:

﻿

 

 

 

 

 

 

﻿

 

 

 

 

 

 

﻿

 

 

 

CHARTER DMN HOLDINGS, LP,

﻿

 

 

 

a Texas limited partnership

﻿

 

 

 

 

﻿

 

 

 

By:

 

Charter DMN GP, LLC,

﻿

 

 

 

 

 

a Texas limited liability company,

﻿

 

 

 

 

 

its General Partner

﻿

 

 

 

 

 

 

﻿

 

 

 

 

By:

/s/ Ray W. Washburne

﻿

 

 

 

 

 

Ray W. Washburne, President

﻿

﻿

﻿

﻿

﻿



4

 

--------------------------------------------------------------------------------